917 F.2d 23Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edmond WATTS, Plaintiff-Appellant,v.Gerald BALILES, Governor, Sandra Bowen, Secretary ofCommonwealth, Penelope Anderson, Dep. Sec. of Commonwealth,Edward C. Murray, Director of Corrections, W.P. Rogers,Regional Administrator, Robert Q. Harris, Assistant AttorneyGeneral, Mark R. Davis, Assistant Attorney General, C.D.Larson, Manager, Classification, DOC, Russell Wilson,Manager, Court & Legal Section, L. Huffman, Warden, David K.Smith, Assistant Warden, B. Soles, Assistant Warden, J.A.Woodson, Lieutenant, J.A. Zumbro, Sergeant, R.T. Morris,Sergeant, C.O. Chambers, C.O. Carrington, P. Crickenberger,M. Shupe, E. Taylor, Attorney, Defendants-Appellees.
No. 90-6581.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1990.Decided Oct. 25, 1990.Rehearing In Banc Denied Nov. 20, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-90-3-R)
James Edmond Watts, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va, for appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Edmond Watts appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Watts' claim that he has been denied court-ordered drug abuse treatment outside prison is dismissed as res judicata because this claim was decided on the merits in a previous Sec. 1983 action.  Watts v. Johnson, No. 89-7159 (4th Cir.  May 2, 1990) (unpublished).  On his remaining claims, we affirm on the reasoning of the district court.  Watts v. Baliles, CA-90-3-R (W.D.Va. Apr. 13 & May 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.